DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 Jan 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 03 Jan 2022, with respect to the objection of the specification, specifically the title of the claimed invention, have been fully considered and are persuasive. The objection to the specification of 05 Oct 2021 has been withdrawn in view of the amended title. 
Applicant’s arguments, see pg. 7, filed 03 Jan 2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections of 05 Oct 2021 have been withdrawn in view of the amended claims. 
Applicant's arguments, see pg. 7-9, filed 03 Jan 2022, with respect to the 35 U.S.C. 112(a) rejections have been fully considered but they are not persuasive. 
Applicant argues, see pg. 8, that 1) “the applicant believes that as long as a new invention is not scientifically proven to be completely unachievable …, it should be firstly considered as an invention that can be implemented, and then confirm its efficacy with relevant experimental data as the final confirmation result”. However, the Examiner respectfully disagrees. As explained in the 35 U.S.C. 112(a) enablement rejection below and in the previous Office Actions, the 35 U.S.C. 112(a) enablement rejection is with respect to whether the subject matter contained in the claims are originally described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention AND a number of factors that are weighed in evaluating whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue.” See In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). The weighed factors include the state of prior art existing at the filing date of the instant application, the level of one of ordinary skill in the art with respect to treating an autism spectrum disorder, and the level of predictability in the art for one skilled in the art to extrapolate the disclosed or known results in the originally filed disclosure of the instant application to the claimed invention. Only the inventor has publicly disclosed the method of treating an autism spectrum disorder using solid water particle in Lo (Lo. (2012). Diagnosis, Treatment, and Prevention of Autism via Meridian Theory. The American Journal of Chinese Medicine. 40(10): 39-56. doi: 10.1142/S0192415X12500048) and Velasquez et al. (Velasquez, Ricardo, Chu, Holly & Lo, Shui Yin. (2012). Case Study of Autistic Subjects with Stable Water Clusters in Panama. Forum on Immunopathological Diseases and Therapeutics, Diagnostic and statistical Manual of Mental Disorders (5th ed.) https://doi.org/10.1176/appi.books.9780890425596.dsm01), Lai et al. (Lai et al. (2014). Autism. Lancet, 383: 896-910. doi:10.1016/S0140-6736(13)61539-1), and Bhat et al. (Bhat et al. (2014). Autism: cause factors, early diagnosis and therapies. Reviews in the Neurosciences, 25(6):841-850 doi: 10.1515/revneuro-2014-0056), has not been cited by the American Psychiatric Association nor any other medical professional organization as a method for treating an autism spectrum disorder to represent the state of prior art. See the 35 U.S.C. 112(a) enablement rejection below. The specification of the instant application as originally filed does not disclose in sufficient detail with respect to how the solid water particle treats an autism spectrum disorder to enable the one of ordinary skill in the art that the claimed invention is enabled. Further, the specification discloses in [0018] and [0068] that “the SWP (solid water particle) consists of only pure water molecules and no other chemicals, and generally does not have harmful side effects. The SWP may include, without limitation, stable water clusters, polydihydrogenoxide, and IE”, which suggests that the solid water particle is water. Since the state of the prior art includes various behavioral and drug-based treatments for autism, one skilled in the art would not extrapolate that “pure water molecules and no other chemicals” could treat an autism spectrum disorder, since it is well known in the known autistic children with solid water particle ([0083]). The specification does not include, but not limited to, identifying a nexus between a hot spot and an acupoint in non-autistic children (which may serve as a control group), treating both a placebo (which may serve as a control) and solid water particle to non-autistic and autistic children, blinding both the parents and their autistic children to the treatments of placebo (which may serve as a control) v. solid water particle, and/or performing a statistical analysis for significance in the acquired data in determining whether temperature changes and changes in parent evaluation of their autistic children are due to solid water particle and not due to any other confounding variables. Applicant additionally argues, see pg. 9, that 3) “the applicant emphasizes that SWP is not normal pure water molecules … SWP is still pure water molecules, but pure specifically in [0068] that “the SWP (solid water particle) consists of only pure water molecules and no other chemicals, and generally does not have harmful side effects. The SWP may include, without limitation, stable water clusters, polydihydrogenoxide, and IE”. The specification of the instant application as originally filed does not disclose that the solid water particle is pure water molecules with “a special structure”, as the applicant argues. See the 35 U.S.C. 112(a) enablement rejection below.
Applicant’s arguments, see pg. 9-10, filed 03 Jan 2022, with respect to the 35 U.S.C. 112(a) rejections have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of 05 Oct 2021 have been withdrawn in view of the amended claims. 
Applicant's arguments, see pg. 10-11, filed 03 Jan 2022, with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues, see pg. 10, that “the sentence “wherein the solid water particle include polydihydrogenoxide, and IE” is added into claim 1 … the cited reference does not disclose that the content of the solid water particle”. However, the Examiner respectfully disagrees. First, one of ordinary skill in the art would recognize that poly dihydrogen oxide is multiple (“poly”) water molecules (“dihydrogen oxide”). Velasquez et al. (Velasquez et al. (2012). Case Study of Autistic Subjects with Stable Water Clusters in Panama. Forum on Immunopathological Diseases and Therapeutics, 3(3-4), 267-280. doi: 10.1615/ForumImmunDisTher.2013007848.), however, discloses in pg. 268: Materials and Methods that DHW mixture (or solid water E” that the metes and bounds of the claimed invention is unclear. See the 35 U.S.C. 112(b) and 102 rejections to at least claim 1 below.
Regarding claims 2-3, 6, 13, 16-17, applicant argues, see pg. 10-11, that the cited references do not disclose the new limitation “wherein the solid water particle include polydihydrogenoxide, and IE”. However, the Examiner respectfully disagrees for the reasons explained above for claim 1. See the 35 U.S.C. 112(b), 102, and 103 rejections below.

Status of Claims
Claims 1-3, 6, 13, and 16-17 are currently examination. Claims 7-10, 18-20, and 22-23 have been withdrawn (See pg. 7-8 of Final Office Action of 05 Oct 2021 and pg. 7 of Applicant’s Arguments of 03 Jan 2022) and claim 21 has been cancelled since the Final Office Action of 05 Oct 2021.

Claim Objections
Claims 7-10, 18-20, and 22-23 are objected to because they should be marked as “withdrawn” instead of “previously presented” or “original”. See pg. 7-8 of Final Office Action of 05 Oct 2021 with respect to non-elected inventions and pg. 7 of Applicant’s Arguments of 03 Jan 2022 with respect to applicant’s acknowledgement of withdrawn claims 7-10, 18-20, and 22-23.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 13, and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-3, 6, 13, and 16-17 are directed to a method for treatment of an autism spectrum disorder by administering solid water particle to a nexus. The treatment of an autism spectrum disorder is recited in the preamble of each of the claims, but the scope of each claim does not appear enabled since undue experimentation in determining operability of each embodiment in the specification of the instant application. See MPEP §2164.08(b). Following factors were weighed in evaluating whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue.” See In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
First, the breadth of all claims includes to treating an autism spectrum disorder by performing the recited functions. As disclosed in at least pg. 52, Table 2 and pg. 55-56 of Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition: DSM-5 by the American Psychiatric Association (American Psychiatric Association. (2013). Neurodevelopmental Disorders. In Diagnostic and statistical Manual of Mental Disorders (5th ed.) https://doi.org/10.1176/appi.books.9780890425596.dsm01. Previously provided in the Non-Final Office Action of 25 May 2021), one of ordinary skill in the art would recognize that an autism spectrum disorder includes varying severity levels and affects children, adolescents, and adults.
Second, the nature of the invention relates to a method for treating an autism spectrum disorder (see at least [0055] of the specification). The specification specifically discloses the method of treating an autism spectrum disorder by administering solid water particle to a nexus, wherein the solid water particle consist of only pure water molecules (see at least [0018] for treatment).
Third, the state of prior art existing at the filing date of the instant application includes various methods for treating autism. These methods include behavioral and drug approaches (see at least Table 5 of Lai et al. (Lai et al. (2014). Autism. Lancet, 383: 896-910. doi:10.1016/S0140-6736(13)61539-1) and see pg. 846-847 and Table 3 of Bhat et al. (2014). Autism: cause factors, early diagnosis and therapies. Reviews in the Neurosciences, 25(6):841-850 doi: 10.1515/revneuro-2014-0056. Both Lai et al. and Bhat et al. were previously provided in the Non-Final Office Action of 25 May 2021), and the drug approaches include antipsychotic drugs, such as risperidone and aripiprazole, selective serotonin reuptake inhibitors, such as citalopram, escitalopram, and fluoxetine, and methylphenidate (see pg. 906 of Lai et al.) as well as zonisamide (see pg. 847 of Bhat et al.). Therefore, the state of prior art does not include treating an autism spectrum disorder by administering solid water particles. In particular, the inventor publicly disclosed prior to the filing date of the instant application the method of treating an autism spectrum disorder using solid water particle (also disclosed as double helix The American Journal of Chinese Medicine. 40(10): 39-56. doi: 10.1142/S0192415X12500048) and Velasquez et al. (Velasquez, Ricardo, Chu, Holly & Lo, Shui Yin. (2012). Case Study of Autistic Subjects with Stable Water Clusters in Panama. Forum on Immunopathological Diseases and Therapeutics, 3(3-4), 267-280. doi: 10.1615/ForumImmunDisTher.2013007848). However, the method disclosed in Lo or Velasquez et al., both published prior to the publication of DSM-5, Lai et al, and Bhat et al., has not been cited by the American Psychiatric Association nor any other medical professional organization as a method for treating an autism spectrum disorder to represent the state of prior art. 
Fourth, the level of one of ordinary skill in the art includes various methods of treating an autism spectrum disorder as disclosed by Lai et al. and Bhat et al. noted above for the state of prior art. Additionally, one of ordinary skill in the art would recognize that the method of treating an autism spectrum disorder using solid water particle is very limited to the inventor’s own disclosures in Lo and Velasquez et al. Therefore, the specification of the instant application must be held in sufficient detail with respect to how an autism spectrum disorder is treated as claimed to enable the one of ordinary skill in the art. 
Fifth, the level of predictability in the art for one skilled in the art to extrapolate the disclosed or known results to the claimed invention is very low. As noted above, the state of prior art and the level of one of ordinary skill in the art include various behavioral and drug-based approaches in treating autism. Thus, based on the state of the prior art and the level of one of ordinary skill in the art, one skilled in the art would not extrapolate the disclosed or known methods to the claimed invention of treating an autism spectrum disorder by the SWP (solid water particle) consists of only pure water molecules and no other chemicals, and generally does not have harmful side effects. The SWP may include, without limitation, stable water clusters, polydihydrogenoxide, and IE”. Since the state of the prior art includes various behavioral and drug-based treatments for autism, one skilled in the art would not extrapolate that “pure water molecules and no other chemicals” could treat an autism spectrum disorder, since it is well known in the art that a human body is already made up of water, regardless of having an autism spectrum disorder. 
Sixth, the amount of direction provided by the inventor in the instant application is very limited. As for treating autism, the specification discloses in [0018] that “The treatment may include administrating a predetermined amount of solid water particle to the body with a delivery system”, in [0018] and [0068] that “the SWP (solid water particle) consists of only pure water molecules and no other chemicals, and generally does not have harmful side effects. The SWP may include, without limitation, stable water clusters, polydihydrogenoxide, and IE”, and in [0087] that “change in maximum temperatures from before and after SWP (solid water particle) treatment of the acupuncture points where the meridians lie as an indication of the effectiveness of SWP.”  However, the specification does not specifically disclose how solid water particle treats an autism spectrum disorder. Rather, the specification merely discloses that a nexus between a hot spot and an acupoint “may be symptomatic of autism” ([0016] and [0065]) and “change in maximum temperatures from before and after SWP (solid water particle) treatment of the acupuncture points where the meridians lie as an indication of the effectiveness of SWP” ([0087]) without any persuasive evidence. 
particularly very limited in satisfying the enablement requirement and necessitating undue experimentation. The specification provides very limited working examples of treating autism by monitoring temperature changes and changes in parent evaluation of their autistic children before and after treatment with solid water particle orally and topically ([0084]-[00119]). The examples disclosed in the specification involves treating known autistic children with solid water particle ([0083]). The specification does not include, but not limited to, identifying a nexus between a hot spot and an acupoint in non-autistic children, treating both a placebo and solid water particle to non-autistic and autistic children, blinding both the parents and their autistic children to the treatments of placebo v. solid water particle, and/or performing a statistical analysis for significance in the acquired data in determining whether temperature changes and changes in parent evaluation of their autistic children are due to solid water particle and not due to any other confounding variables. In other words, the working examples provided in the specification include no control nor placebo group in treating autism with solid water particle orally and topically and no statistical analysis for significance in the changes observed before and after treatment with solid water particle. See pg. 21-45 of Moyé (Lemuel A. Moyé. (2003). Fundamentals of Clinical Trial Design. In Multiple Analyses in Clinical Trials. https://doi.org/10.1007/b97513. Previously provided in the Non-Final Office Action of 25 May 2021).  Therefore, although the temperature changes and the changes in parents’ evaluation of their autistic children before and after treatment with solid water particle are presented, these examples are very limited, or not persuasive, in enabling one skill in the art at least treating an autism spectrum disorder by administering solid water particle. Additionally, the examples The specification provides no working examples of administering solid water particle orally, topically, intravenously, or vaporously individually in treating autism as recited in all claims. 
Lastly, the quantity of experimentation needed to make or use the claimed invention based on the content of the disclosure is very high. The specification of the instant application discloses treating only 13 autistic children in Panama using solid water particle (see [0083]). As noted above for the presence of working examples, the specification provides very limited working examples of treating an autism spectrum disorder by monitoring temperature changes and changes in parent evaluation of their autistic children before and after treatment with solid water particle orally and topically ([0084]-[00119]). Additionally, the working examples provided in the specification include no control nor placebo group in treating autism with solid water particle orally and topically and no statistical analysis for significance in the changes observed before and after treatment with solid water particle. Furthermore, the specification provides no working examples of administering solid water particle orally, topically, intravenously, or vaporously individually in treating autism as recited in all claims. Therefore, further experimentation is needed to make or use the claimed invention based on the content of the disclosure at the time of the filing.
In conclusion, weighing all the factors listed above, the specification of the instant application fails the enablement requirement and necessitates undue experimentation. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 13, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the limitation “wherein the solid water particle include polydihydrogenoxide, and IE”. It is unclear what “IE” is: the term “IE” is not defined by the claim, the specification does not define “IE”, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention. Claims 2-3, 6, and 13 inherit the deficiency by the nature of their dependency on claim 1, and claim 17 inherits the deficiency by the nature of its dependency on claim 16. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the solid water particle includes polydihydrogenoxide”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velasquez et al. (Velasquez et al. (2012). Case Study of Autistic Subjects with Stable Water Clusters in Panama. Forum on Immunopathological Diseases and Therapeutics, 3(3-4), 267-280. doi: 10.1615/ForumImmunDisTher.2013007848.) - hereinafter referred to as Velasquez.
Regarding claims 1-3 and 6, Velasquez discloses a method for treatment of a neurological development disorder, wherein the neurological development disorder is an 
orally administering a solid water particle to a nexus (pg. 268: Materials and Methods: each autistic child given 8 oz of DHW (or SWC water) and side-by-side comparison of thermographs of entire body before and after SWC treatment), 
wherein the nexus is located between at least one hot spot and at least one acupoint and lies approximately along at least one meridian pathway (pg. 269-273: Short-Term Results: hot areas occur along six yang meridians; white spot on temple, acupoint GB1 on gallbladder meridian; white spots at tragus, identified with acupoint SJ21 on small intestine meridian; white dots at eyes indicate acupoint BL1 on bladder meridian), and 
the at least one acupoint along is set along the at least one meridian pathway (pg. 269-273: Short-Term Results: identifying acupoints on stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians; Fig. 1-7), the at least one meridian pathway defined by a network that interconnects at least one internal organ (pg. 269-273: Short-Term Results: meridians connect head to digestive and urinary bladder systems and are relevant when considering all diseases associated with brain: stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians); and
(claims 1-3 and 6);
the at least one meridian pathway includes at least one member selected from a group consisting of: a bladder meridian, a stomach meridian, a gallbladder meridian, a large intestine meridian, a small intestine meridian, and a tripe heater meridian (pg. 269-273: stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians) (claim 2);
the at least one acupoint includes at least one member selected from a group consisting of: left and right front center ears, left and right inner point of the eyes, left and right neck near the shoulder, left and right forehead temple area, left and right collar bone area, left and right arm pits, and a line segment at the bottom of the neck (pg. 269-273: Short-Term Results: identifying acupoints on stomach meridian (including eyes), large intestine meridian, gall bladder meridian (including eyes, forehead), small intestine meridian, and bladder meridians (including eyes); pg. 275-276: eyes, collar bone, neck, armpits) (claim 3); and
the solid water particle is orally administered to the nexus by a liquid, or a pill (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water) (claim 6).

	Second, it is noted that Velasquez discloses the nexus as a white spot, or a hot spot, that is identified at acupoint GB1, which is on a gallbladder meridian; white hot spots that are identified at acupoint SJ21, which is on a San Jiao meridian; or white dots, or hot spots, that are identified at acupoint BL1, which is on a bladder meridian. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Velasquez, as applied to claim 1 above, and further in view of Ming et al. (Ming et al. (2012). Acupuncture for Treatment of Autism Spectrum Disorders. Evidence-based complementary and alternative medicine : eCAM, 2012, 679845. doi:10.1155/2012/679845) - hereinafter referred to as Ming.
Regarding claim 13, Velasquez discloses all limitations of claim 1, as discussed above, and Velasquez does not disclose:
at least one supplementary treatment, the at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, drugs, and at least one alternative method prescribed by a medical professional (pg. 278: healing methods such as herbal supplements can be undertaken).

administering at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, drugs, and at least one alternative method prescribed by a medical professional (pg. 4: 3.3.1. Study Design: autistic children receiving behavioral therapy, Chinese herbal medicine, Chinese massage, or a combination of behavioral therapy and herbal medicine. Some studies used supplementary TCM along with the acupuncture in the same subjects concurrently or sequentially. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Velasquez to function as claimed, since a method of treating a neurological development disorder was well known in the art, as taught by Velasquez and Ming, and administering at least supplementary treatment including herbal medicine and acupuncture was well known in the art, as taught by Ming. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to because “When there were a combination of treatments in the same subjects, acupuncture plus the comparison modality of treatment was claimed to be superior than the comparison treatment alone … (and) the combination group had a greater improvement than either acupuncture or behavioral therapy alone (P < 0.01),” as taught by Ming (pg. 3: 3.4 Treatment Effects). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez in view of Ming.
Regarding claim 16,  Velasquez discloses a method for treatment of a neurological development disorder, wherein the neurological development disorder is an autistic spectrum disorder (Abstract and pg. 278: prevent development of ASD), the method comprising:
administering a predetermined quantity of solid water particles with a delivery means in a form of a cream, a liquid, a pill, or a gel, approximately to a nexus (pg. 268: Materials and Methods: each autistic child given 8 oz of DHW (or SWC water) and 7% SWC cream applied on six areas and side-by-side comparison of thermographs of entire body before and after SWC treatment), 
wherein the nexus is located between at least one hot spot and at least one acupoint and lies approximately along at least one meridian pathway (pg. 269-273: Short-Term Results: hot areas occur along six yang meridians; white spot on temple, acupoint GB1 on gallbladder meridian; white spots at tragus, identified with acupoint SJ21 on small intestine meridian; white dots at eyes indicate acupoint BL1 on bladder meridian), and 
the at least one acupoint along is set along the at least one meridian pathway (pg. 269-273: Short-Term Results: identifying acupoints on stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians; Fig. 1-7), the at least one meridian pathway defined by a network that interconnects at least one internal 
wherein the solid water particle include polydihydrogenoxide (pg. 268: Materials and Methods: DHW mixture consisted of 50 drops of SWC in 1 gallon of distilled water).
	Velasquez does not disclose:
administering at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, and drugs.
	In related art of treating a neurological development disorder (Abstract), Ming, however, discloses:
administering at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, and drugs (pg. 4: 3.3.1. Study Design: autistic children receiving behavioral therapy, Chinese herbal medicine, Chinese massage, or a combination of behavioral therapy and herbal medicine. Some studies used supplementary TCM along with the acupuncture in the same subjects concurrently or sequentially.)

Regarding claim 17, Velasquez in view of Ming discloses all limitations of claim 16, as discussed above, and Velasquez further discloses:
the delivery means includes at least one member selected from the group consisting of: oral administration, topical administration, vapor administration, and intravenous administration (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water and 7% SWC cream applied on six areas).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-3, 6, 13, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-7 of U.S. Patent No. 9173899 - hereinafter referred to as ‘899 - in view of Velasquez or Velasquez and Ming. 
Regarding claim 1, ‘899 discloses a method for treatment of a neurological development disorder, wherein the neurological development disorder is an autistic spectrum disorder, the method comprising:
orally administering a solid water particle (claim 3 or 7);
topically administering the solid water particle (claim 5 or 7);
intravenously administering the solid water particle (claim 6 or 7); 
vaporously administering the solid water particle (claim 4 or 7); and
wherein the solid water particle includes polydihydrogenoxide (any of claims 3-7).
	‘899 does not explicitly disclose:
administering the solid water particle to a nexus, wherein the nexus located between at least one hot spot and at least one acupoint and lies approximately along at least one meridian pathway, and the at least one acupoint is set along the at least one meridian pathway, the at least one meridian pathway defined by a network that interconnects the at least one internal organ.

orally administering a solid water particle to a nexus (pg. 268: Materials and Methods: each autistic child given 8 oz of DHW (or SWC water) and side-by-side comparison of thermographs of entire body before and after SWC treatment), 
wherein the nexus is located between at least one hot spot and at least one acupoint and lies approximately along at least one meridian pathway (pg. 269-273: Short-Term Results: hot areas occur along six yang meridians; white spot on temple, acupoint GB1 on gallbladder meridian; white spots at tragus, identified with acupoint SJ21 on small intestine meridian; white dots at eyes indicate acupoint BL1 on bladder meridian), and 
the at least one acupoint along is set along the at least one meridian pathway (pg. 269-273: Short-Term Results: identifying acupoints on stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians; Fig. 1-7), the at least one meridian pathway defined by a network that interconnects at least one internal organ (pg. 269-273: Short-Term Results: meridians connect head to digestive and urinary bladder systems and are relevant when considering all diseases associated with brain: stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians).

Regarding claim 2, ‘899 in view of Velasquez discloses all limitations of claim 1, and ‘899 does not disclose:
the at least one meridian pathway includes at least one member selected from a group consisting of: a bladder meridian, a stomach meridian, a gallbladder meridian, a large intestine meridian, a small intestine meridian, and a tripe heater meridian.
However, Velasquez further discloses:
the at least one meridian pathway includes at least one member selected from a group consisting of: a bladder meridian, a stomach meridian, a gallbladder meridian, a large intestine meridian, a small intestine meridian, and a tripe heater meridian (pg. 269-273: stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians).

Regarding claim 3, ‘899 in view of Velasquez discloses all limitations of claim 1, and ‘899 does not disclose:
the at least one acupoint includes at least one member selected from a group consisting of: left and right front center ears, left and right inner point of the eyes, left and right neck near the shoulder, left and right forehead temple area, left and right collar bone area, left and right arm pits, and a line segment at the bottom of the neck.
However, Velasquez further discloses:
the at least one acupoint includes at least one member selected from a group consisting of: left and right front center ears, left and right inner point of the eyes, left and right neck near the shoulder, left and right forehead temple area, left and right collar bone area, left and right arm pits, and a line segment at the bottom of the neck (pg. 269-273: Short-Term Results: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by ‘899 to function as claimed, since a method of treating an autism spectrum disorder by administering solid water particle was well known in the art, as taught by ‘899 and Velasquez, and administering solid water particle to a nexus was well known in the art, as taught by Velasquez. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been because “Traditional Chinese medicine, such as acupuncture and qi-gong massage, has been used to treat ASD with varying degrees of success”, as taught by Velasquez (pg. 267: Introduction).
Regarding claim 6, ‘899 in view of Velasquez discloses all limitations of claim 1, and Velasquez further discloses:
the solid water particle is orally administered to the nexus by a liquid, or a pill (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by ‘899 to function as claimed, since a method of treating an autism spectrum disorder by administering solid water particle was well known in the art, as taught by ‘899 and Velasquez, and administering solid 
Regarding claim 13, ‘899 in view of Velasquez discloses all limitations of claim 1, and ‘899 does not disclose:
at least one supplementary treatment, the at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, drugs, and at least one alternative method prescribed by a medical professional (pg. 278: healing methods such as herbal supplements can be undertaken).
In related art of treating a neurological development disorder (Abstract), Ming, however, discloses:
administering at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, drugs, and at least one alternative method prescribed by a medical professional (pg. 4: 3.3.1. Study Design: autistic children receiving behavioral therapy, Chinese herbal medicine, Chinese massage, or a combination of behavioral therapy and herbal medicine. Some studies used supplementary TCM along with the acupuncture in the same subjects concurrently or sequentially. )

Regarding claim 16, ‘899 discloses a method for treatment of a neurological development disorder, wherein the neurological development disorder is an autistic spectrum disorder, the method comprising:
administering a predetermined quantity of solid water particles with a delivery means (any of claims 3-7); and
wherein the solid water particle includes polydihydrogenoxide (claim 3-7).
	‘899 does not explicitly disclose:
administering a predetermined quantity of the solid water particles with a delivery means in a form of a cream, a liquid, a pill, or a gel, approximately to a nexus, wherein the nexus located between at least 
administering at least one supplementary treatment, the at least one supplementary treatment including at least one member selected from
In related art of treating an autism spectrum disorder (Abstract), Velasquez, however, discloses:
administering a predetermined quantity of solid water particles with a delivery means in a form of a cream, a liquid, a pill, or a gel, approximately to a nexus (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water and 7% SWC cream applied on six areas and side-by-side comparison of thermographs of entire body before and after SWC treatment), 
wherein the nexus is located between at least one hot spot and at least one acupoint and lies approximately along at least one meridian pathway (pg. 269-273: Short-Term Results: hot areas occur along six yang meridians; white spot on temple, acupoint GB1 on gallbladder meridian; white spots at tragus, identified with acupoint SJ21 on small intestine meridian; white dots at eyes indicate acupoint BL1 on bladder meridian), and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by ‘899 to function as claimed, since a method of treating an autism spectrum disorder by administering solid water particle was well known in the art, as taught by ‘899 and Velasquez, and administering solid water particle with a delivery means in a form of a cream or a liquid to a nexus was well known in the art, as taught by Velasquez. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been “Traditional Chinese medicine, such as acupuncture and qi-gong massage, has been used to treat ASD with varying degrees of success”, as taught by Velasquez (pg. 267: Introduction).
In related art of treating a neurological development disorder (Abstract), Ming, however, discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by ‘899 in view of Velasquez to function as claimed, since a method of treating a neurological development disorder was well known in the art, as taught by ‘899, Velasquez, and Ming, and administering at least supplementary treatment including herbal medicine and acupuncture was well known in the art, as taught by Ming. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to because “When there were a combination of treatments in the same subjects, acupuncture plus the comparison modality of treatment was claimed to be superior than the comparison treatment alone … (and) the combination group had a greater improvement than either acupuncture or behavioral therapy alone (P < 0.01),” as taught by Ming (pg. 3: 3.4 Treatment Effects).
Regarding claim 17, ‘899 in view of Velasquez and Ming discloses all limitations of claim 16, and Velasquez further discloses:

The following is the mapping between claims of the instant application under examination to the claims of ‘899:
Instant Application
‘899
1
any of 3-7 + Velasquez
2
any of 3-7 + Velasquez
3
any of 3-7 + Velasquez
6
any of 3-7 + Velasquez
13
any of 3-7 + Velasquez + Ming
16
any of 3-7 + Velasquez + Ming
17
any of 3-7 + Velasquez + Ming


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799